ARNOLD, V.C.J.
Original application by Ted Taylor to review the action of F. Hiner Dale, district judge, in and for Texas county, in denying the application of petitioner for a permit to sell nonintoxicating beverages in the town of Hardesty in Texas county on appeal from the action of the county judge of that county granting such permit.
In all essential matters of fact and the questions of law here involved, this record is identical with the record reviewed by this court in the case of J. C. Salaney v. Ferris, District Judge, et al., 201 Okla. 236, 204 P. 2d 270. As in that case the record here discloses that both the county judge and the district judge, on appeal, expressly found and determined as shown in the journal entries that the applicant had established all of the prerequisite qualifications for the issuance of the permit applied for under 37 O. S. Supp. §163.11, and that both judges were satisfied from the evidence that applicant did possess all of the qualifications named in the statute. Upon this evidence the county judge ordered the issuance of a permit, but on appeal the district judge, after finding the facts as did the county judge, denied the application for a permit upon grounds other and different from those required by the statute to be established.
It follows that the judgment and order of the district judge of Texas county in this proceeding must be vacated and the judgment and order of the county judge of Texas county authorizing the issuance of a permit to the applicant is affirmed.